Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered. 

Status of the Claims
This office action considers claims 1, 2, 4-17, 19-28, 30-43, 45-54, 56-69, and 71-84 are pending are pending for prosecution.
Claims 3, 18, 29, 44, 55, 70, and 85 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 4-17, 19-28, 30-43, 45-54, 56-69, and 71-84 are pending are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to Systems, methods, computer-readable medium, and apparatus for generating a cyclically shifted sequence that corresponds to a sequence that is cyclically shifted based on at least one of an ACK or NACK for the 

Applicant’s independent claim 1 recites, inter alia, a method of wireless communication for user equipment (UE),, with corresponding structure described by specification Fig. 11 and paragraphs [00147-00148], comprising a particular combination of elements, specifically “generating a cyclically shifted sequence that is cyclically shifted based on at least one of an acknowledgment (ACK) or negative ACK (NACK) for the received data and a scheduling request (SR), the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive,. the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 0 is 0, the cyclic shift index corresponding to 3 is 3π/2. the cyclic shift index corresponding to 6 is π, and the cyclic shift index corresponding to 9 is π/2”, which is neither taught nor suggested by any prior art individually or in any other combination. Accordingly, the applicant claim 1 is allowed for the above reasons.
Independent claims 13, 27, 39, 53, 65, 79, and 80 with similar features are also allowed for the same reason as claim 1.
Dependent claims 2, 4-12, 14-17, 19-26, 28, 30-38, 40-43, 45-52, 54, 56-64, 66-69, and 71-78, 81-84 being dependent on independent claims 13, 27, 39, 53, and 65, are also allowed for the same reason as above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwak et al. (US20190312669), describing method for transmitting channel state information in wireless communication system, and apparatus therefor
Kwak et al. (US20100046460), describing method of transmitting uplink control signals in wireless communication system
Han et al. (US20110170489), describing method and apparatus of transmitting information in wireless communication system
He et al. (US20130016707), describing apparatus and method for transmitting uplink scheduling request in mobile communication system
Park et al. (US20200045691), describing method for physical uplink control channel transmission/reception between terminal and base station in wireless communication system, and apparatus supporting same
Kim et al. (US20190158334), describing method for transmitting and receiving physical uplink control channel in wireless communication system, and device for supporting same
He et al. (US20200136777), describing concurrent transmission of acknowledgment and scheduling request information on a control channel
Kim et al. (US20120320826), describing method and apparatus for transmitting uplink control information in a wireless communication system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413